Case 3:21-cv-00515-TKW-EMT Document1 Filed 03/25/21 Page 1 of 1

JS 44 (Rev, 06/17)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS

EAGER BEAVER PROFESSIONAL TREE CARE, LLC,

(b) County of Residence of First Listed Plaintiff Escambia
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

George R. Mead, II, More, Hill, Westmoreland, 350 West Cedar St., Ste.

100, Pensacola, FL 32502. (850) 434-3541.

NOTE:

(850) 595-4970,

 

DEFENDANTS
ESCAMBIA COUNTY, FLORIDA.

County of Residence of First Listed Defendant

Attorneys (/f Known)
Charles V. Peppler, Deputy County Attorney, Escambia County
Attorney Office, 221 Palafox Place, Ste. 430, Pensacola, FL 32502,

 

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II. BASIS OF JURISDICTION (Place an “x” in One Box Only)

U.S. Government
Plaintiff

ol 2&3 Federal Question

6 2 US. Government
Defendant

0 4 Diversity

(U.S. Government Not a Party)

(Indicate Citizenship of Parties in [tem II)

 

IV. NATURE OF SUIT (Ptace an “Xx” in One Box Only)

(For Diversity Cases Only)

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State 01 © 1° Incorporated or Principal Place o4 a4
of Business In This State
Citizen of Another State O 2 © 2 _ Incorporated and Principal Place o5 O85
of Business In Another State
Citizen or Subject of a O 3 © 3 Foreign Nation o6 O86

Foreign Country

Click here for: Nature o

 

f Suit Code Descriptions.
OTHER STATUTES ]

 

 

© 375 False Claims Act

0 376 Qui Tam (31 USC
3729(a))

O 400 State Reapportionment

 

O 430 Banks and Banking

O 450 Commerce

0 460 Deportation

O 470 Racketeer Influenced and
Corrupt Organizations

 

© 480 Consumer Credit

 

 

© 490 Cable/Sat TV

© 850 Securities/Commodities/
Exchange

© 890 Other Statutory Actions

O 891 Agricultural Acts

© 893 Environmental Matters

© 895 Freedom of Information
Act

L CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY
QO 110 Insurance PERSONAL INJURY PERSONALINJURY  |0 625 Drug Related Seizure 6) 422 Appeal 28 USC 158
© 120 Marine 0 310 Airplane 6 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal
© 130 Miller Act 0 315 Airplane Product Product Liability O 690 Other 28 USC 157
© 140 Negotiable Instrument Liability O 367 Health Care/
O 150 Recovery of Overpayment | 1 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 6 410 Antitrust
& Enforcement of Judgment Slander Personal Injury OF 820 Copynghts
O 151 Medicare Act 0 330 Federal Employers’ Product Liability 0 830 Patent
© 152 Recovery of Defaulted Liability © 368 Asbestos Personal © 835 Patent - Abbreviated
Student Loans 0 340 Marine Injury Product New Drug Application
(Excludes Veterans) © 345 Marine Product Liability © 840 Trademark
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY
of Veteran’s Benefits © 350 Motor Vehicle © 370 Other Fraud © 710 Fair Labor Standards O 861 HIA (1395ff)
O) 160 Stockholders’ Suits 355 Motor Vehicle O 371 Truth in Lending Act © 862 Black Lung (923)
O 190 Other Contract Product Liability © 380 Other Personal 0 720 Labor/Management O 863 DIWC/DIWW (405(g))
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations ©} 864 SSID Title XVI
© 196 Franchise Injury O 385 Property Damage © 740 Railway Labor Act O 865 RSI (405(g))
© 362 Personal Injury - Product Liability O 751 Family and Medical
Medical Malpractice Leave Act
[.____REAL PROPERTY. CIVIL RIGHTS PRISONER PETITIONS _|0 790 Other Labor Litigation FEDERAL TAX SUITS.

 

© 210 Land Condemnation

© 220 Foreclosure

O 230 Rent Lease & Ejectment
© 240 Torts to Land

© 245 Tort Product Liability
© 290 All Other Real Property

O& 440 Other Civil Rights

C441 Voting

0 442 Employment

0 443 Housing/
Accommodations

0 445 Amer. w/Disabilities -
Employment

0 446 Amer. w/Disabilities -
Other

O 448 Education

 

 

Habeas Corpus:

463 Alien Detainee

510 Motions to Vacate
Sentence

530 General

535 Death Penalty

Other:

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

9000 0090 00

0 791 Employee Retirement
Income Security Act

 

© 870 Taxes (U.S. Plaintiff
or Defendant)

6 871 IRS—Third Party
26 USC 7609

 

IMMIGRATION

 

 

O 462 Naturalization Application

O 465 Other Immigration
Actions

 

© 896 Arbitration

© 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

1 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an “X" in One Box Only)

1 Original [X¥2 Removed from
Proceeding State Court

oO 3

Remanded from
Appellate Court

a4

Reinstated or © 5 Transferred from © 6 Multidistrict
Reopened Another District Litigation
(specify) Transfer

8 Multidistrict
- Litigation -
Direct File

 

VI. CAUSE OF ACTION

 

VII. REQUESTED IN

O CHECK IF THIS IS A CLASS ACTION

DEMAND $

Cite the U.S. Civil Statute under which you are filing (De nor cite jurisdictional statutes unless diversity):
42 U.S.C. § 1983

Brief description of cause:

Denial of Procedural Due Process

CHECK YES only if demanded in complaint:

 

 

 

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes %INo
VII. RELATED CASE(S) |
IF ANY (See instructions): 1UDGIy DOCKET NUMBER
DATE
03/25/2021 FBN 239739
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE
